UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 19, 2010 First Midwest Bancorp, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of Incorporation) 0-10967 (Commission File Number) 36-3161078 (IRS Employer Identification No.) One Pierce Place, Suite 1500, Itasca, Illinois (Address of principal executive offices) (Zip Code) (630) 875-7450 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) FIRST MIDWEST BANCORP, INC. FORM 8-K May 24, 2010 Item 5.07 Submission of Matters to a Vote of Security Holders. First Midwest Bancorp, Inc. (the “Company”) held its Annual Meeting of Stockholders on May 19, 2010.A total of 65,721,635 shares were represented in person or by proxy, or 88.63% of the total outstanding shares of common stock of the Company.The final results of stockholder voting on the four proposals presented were as follows: Proposal 1 - Election of Directors Michael L. Scudder (Approved) For Against Abstain Broker Non-Votes Brother James Gaffney (Approved) For Against Abstain Broker Non-Votes Patrick J. McDonnell (Approved) For Against Abstain Broker Non-Votes John L. Sterling (Approved) For Against Abstain Broker Non-Votes J. Stephen Vanderwoude (Approved) For Against Abstain Broker Non-Votes Proposal 2 (Approved) - Advisory (non-binding) vote ratifying the appointment of Ernst & Young LLP as the Company’s independent auditors for the fiscal year ending December 31, 2010. For Against Abstain Broker Non-Votes Proposal 3 (Approved) - Approval of certain amendments to and the restatement and renewal of the First Midwest Bancorp, Inc. Omnibus Stock and Incentive Plan. For Against Abstain Broker Non-Votes Proposal 4 (Approved) - Advisory (non-binding) vote approving executive compensation. For Against Abstain Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. First Midwest Bancorp, Inc. (Registrant) Date: May 24, 2010 /s/ CYNTHIA A. LANCE By:Cynthia A. Lance Executive Vice President and Corporate Secretary
